Title: To George Washington from Brigadier General Edward Hand, 31 March 1779
From: Hand, Edward
To: Washington, George


Sir
Minisenk [N.Y.] 31st March 1779
Since my last I have Seen the Old Gentleman from Northampton, it is 23 years since he left Chemung, at that time the Tioga Branch was inhabited by Delawar Muncy, Musquathy, and Canai Indians, of which there was many Settlements above Chemung—the first 15 Miles above it, Called Goughpechan, of 30 or 40 houses where the common and best Road to the Seneca Country leaves Tioga, at the mouth of a small Branch which leads into that Country—this is the path forme[r]ly used by the Senecas and other Tribes of the six Nations when they went to War against the Southren Indians—from Goughpechan his Companion went to Genesio in 2½ days (say 3) on foot, in Company with a Number of Squas carrying Burthens, and returned in the same time, Carrying a small Keg of rum on his Back—he thinks the Road pritty good.
About 25 Miles above Goughpechan two Branches come in, within a mile of each other, Gothooha from the North, & Wusae from the South, Gothooha runs but a few miles into the Country, Sinsing, a town of 30 or 40 Houses stood at its Mouth.
A large town stood on the Wusae Branch Eight Miles from its Mouth, the Indians told him that this Branch heads into a swamp about 15 Miles above the town, out of which the source of the great West branch of Susquehannah rises also.

About 8 Miles above Sensing, stood little Poosica a small town, on the Tioga about 18 Houses—and 25 or 30 Miles above little poosica the leargest town on them Waters Called Great Poosica, at this Town Tioga Forks. The North Branch comes from a small Lake where there was a Seneca Town, about 30 Miles from Poosica—the Southren Branch Rises 8 or 10 Miles from Poosica, from the Head of this Branch or where it is very small it is but 2 or 3 Miles to the Allegany Waters—this informant went from Great Poosica to an Hunting Camp on the Allegany River which the Indians told him was no more than 3 days Journey from Kittanning, in three days, and returned in the same time with Loaded Horses within 10 Miles of Great Poosica, in this Rout he tou⟨c⟩hed on French Creek, a still dark stream, saw where the French had made Canoes to replace soom that were damaged on their Rout to Fort Pitt, and after travelling down this Creek some few miles he went accross the Country a Southerly Course to a large Creek which fell into the River from the Southward, at the Mouth of which was the Hunting Camp—he thinks the River at the Mouth of this Creek is as big as Susquehannah at Wyoming, he thinks he followed the Stream which rises about 12 Miles from G. Poosica about 30 Miles before it entered French Creek—this Stream is large enough to be Navigable 10 or 12 Miles before it enters French Creek—The Country from the Mouth of Tioga is in general Level, dry enough for any Carriage to pass, and the Woods open, all the way to Its Head, and the Country he passed through going to the Allegany is a dry open Country and Level enough to drive Carriages—no Towns on this Rout. Tioga is Navigable for Canoes as high as Great Poosica, and the Wusae Branch as high as the Town of that name—the above information I think may be relied on—My Informants Knowledge is confined to Tioga and the Country above described.
I expect the Oficer from Wyoming every moment.
The Enemy have driven off all the Cattle & Horses, and Burnd many Buildings at that place—Col. Butler says he has given your Excellencey the Particulars.
Captn Schott will deliver you this Letter, inclosed you have a Return of the Arms and Stores wanted for this Department—perhaps it may be more Convenient to send Cortlands to Kingston. I am Sir with much Respect Your Excys most Obedt & most Hhble Servant
Edwd Hand